DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

                ANDRE WALKER and OPAL WALKER,
                          Appellants,

                                   v.

U.S. BANK, N.A., As Trustee on Behalf of the Holders of the J.P. Morgan
   Mortgage Acquisition Trust 2006-CH2 Asset Backed Pass-Through
                    Certificates, Series 2006-CH2,
        SILVERLAKES COMMUNITY ASSOCIATION, INC. and
         SAPPHIRE BAY RECREATION ASSOCIATION, INC.,
                               Appellees.

                             No. 4D18-1861

                             [May 30, 2019]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Joel T. Lazarus, Judge; L.T. Case No. CACE 17-011414.

  Kendrick Almaguer and Emmanuel Charles of The Ticktin Law Group,
Deerfield Beach, for appellants.

  Katherine M. Joffe and Brian K. Hole of Holland & Knight LLP, Fort
Lauderdale, for appellee U.S. Bank, N.A.

PER CURIAM.

  Affirmed.

GERBER, C.J., MAY and CONNER, JJ., concur.

                         *          *          *

  Not final until disposition of timely filed motion for rehearing.